The named defendant’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 266, is granted, limited to the following issues:
“1. Was the foreclosing plaintiff entitled to a deficiency judgment based upon the price it bid at the foreclosure sale when that price was substantially below the appraised value of the property as found by the trial court and the appraisers appointed by the court?
“2. Is the defendant, who contested the confirmation of the sale, barred from raising the issue of whether the sale should have been confirmed in his appeal from the deficiency judgment?
“3. Should the court have applied the equitable doctrine of appropriation in determining the amount of the deficiency judgment and used the fair market value of the property rather than its sale price in its calculation of the deficiency?”